Citation Nr: 9924088	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  95-33 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.




WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from August 22, 1989 to 
July 18, 1991.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a decision letter dated in 
September 1993 from the Muskogee, Oklahoma Regional Office 
(RO) of the Department of Veterans Affairs (VA), denying the 
veteran's claim seeking entitlement to Chapter 30 educational 
benefits.  (That RO processes Chapter 30 educational benefits 
claims.)  In February 1995, the veteran appeared and offered 
testimony at a hearing before a hearing officer at the RO in 
Los Angeles, California.  (The veteran resides within the 
jurisdiction of that RO.)  A transcript of the hearing is of 
record.  

In December 1998, the Board remanded the case to the RO to 
provide the veteran the opportunity to appear at a hearing 
before the Board.  On April 27, 1999, the veteran appeared 
and gave testimony at a hearing before the undersigned Board 
member, sitting at Los Angeles, California.  The case is now 
before the Board for appellate consideration.  The veteran is 
unrepresented in this matter.  

The veteran's claim for a refund constitutes a request for 
equitable relief under the provisions of 38 U.S.C.A. § 503 
(West 1991).  A grant of equitable relief is solely within 
the discretion of the Secretary of Veterans Affairs.  It is 
not within the Board's jurisdiction.  See Darrow v. 
Derwinski, 2 Vet. App. 303 (1992).  If appropriate, the 
request will be referred to the Chairman of the Board for 
consideration and referral under 38 C.F.R. § 2.7 (1998) after 
a final decision of the Board is issued.  


REMAND

The legal criteria governing eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, are quite specific as outlined in 38 U.S.C.A. § 3011(a) 
(West 1991) and 38 C.F.R. § 21.7042 (1998).  In summary, the 
law requires that for individuals who first enter active duty 
in the Armed Forces after June 30, 1985, who serve at least 
three years of a four year obligation of continuous active 
duty, and are thereafter discharged from active duty with an 
honorable discharge, are entitled to educational assistance.  
38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042(a).  

Eligibility for Chapter 30 educational assistance may also be 
established if an individual is discharged or released from 
active duty because of a service-connected disability, a pre-
existing medical condition, hardship, a physical or mental 
condition not characterized as a disability and not the 
result of the individual's own willful misconduct that 
interfered with the performance of duty, for the convenience 
of the Government after serving not less than 30 months of 
continuous active duty if the initial obligated period of 
active service of the individual was at least three years, or 
involuntarily for the convenience of Government as a result 
of a reduction in force.  38 U.S.C.A. § 3011(a)(1)(A)(ii); 38 
C.F.R. § 21.7042(a)(5).  

Furthermore, eligibility for Chapter 30 educational 
assistance may also be established, notwithstanding any other 
provision of law, for an individual who is involuntarily 
separated with an honorable discharge after February 2, 1991, 
and who meets other statutory criteria, under 38 U.S.C.A. 
§ 3018A.  Finally, notwithstanding any other provision of 
law, educational assistance may be appropriated for 
individuals separated from active service with an honorable 
discharge and who receive voluntary separation incentives.  
38 U.S.C.A. § 3018B; 38 C.F.R. § 21.7045.  

Upon preliminary review of the evidentiary record, the Board 
observes that the veteran's Certificate of Release or 
Discharge from Active Duty (DD Form 214) indicates that the 
veteran was honorably discharged after a period of 1 year, 10 
months, and 27 days of active service.  The narrative reason 
for separation was: "defective enlistment."  However, 
computer-generated data received from the Department of 
Defense (DOD) characterized the veteran's separation reason 
as "COG" (for the convenience of the government).  

In this regard, the veteran contends that he is entitled to 
receive educational assistance under the Chapter 30 program.  
The veteran argues that he was unable to complete 30 months 
of continuous active duty because he was involuntarily 
separated from active military service for the convenience of 
the government, or, alternatively, due to a reduction in 
force.  At his personal hearing in February 1995, the veteran 
indicated that, after being released from active duty, he 
received a letter indicating that he was entitled to certain 
benefits for being involuntarily separated.  The veteran 
testified that he did everything in his power to stay in 
service; he stated that he wanted to make a career in the 
Marine Corps.  The veteran reported that he was separated 
from service as a result of forces beyond his control.  
Similar contentions were made at the hearing in April 1999.  
In addition, the veteran argued that his discharge was due to 
a reduction in force.  

The RO has denied the veteran's claim seeking entitlement to 
Chapter 30 educational benefits on the grounds that he did 
not have qualifying military service under the provisions of 
38 C.F.R. § 21.7042(a) (1998).  It appears that the specific 
question involved is whether the veteran was involuntarily 
discharged for the convenience of the government.  If so, 
then it appears that his military service would meet the 
requirements of 38 C.F.R. § 21.7045(a) (1998).  However, the 
applicability of 38 C.F.R. § 21.7045 (1998) vis-a-vis the 
veteran's entitlement to the benefit sought was not 
considered.  The latter provides, in pertinent part, that an 
enlisted man who is involuntarily discharged under "other 
than adverse conditions, as characterized by the Secretary 
concerned," 10 U.S.C. § 1141 (3) (emphasis added), shall be 
eligible for educational assistance, notwithstanding the 
provisions of 38 C.F.R. § 21.7042.  

In light of the veteran's contentions and in keeping with 
VA's duty to assist veterans in the development of facts 
pertinent to their claims, 38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1998), the Board finds that a remand to 
the RO is necessary before the claim may properly be 
adjudicated on appeal.  This is necessary because the reason 
for his separation from service needs clarification.  

For the reasons stated above, this case is hereby REMANDED to 
the RO for the following actions:

1.  The RO should contact the veteran and 
request that he submits a copy of the 
letter to which he referred at the 
February 1995 hearing.  Once obtained, 
this letter should be associated with the 
claims folder.  

2.  The RO should contact the appropriate 
individual as authorized by the Secretary 
of the United States Marine Corps and 
ascertain, in writing, whether the 
veteran was released from his period of 
active service "involuntarily for the 
convenience of the government as a result 
of a reduction in force" or whether he 
was otherwise released for the 
convenience of the government.  This 
record should then be added to the 
veteran's Chapter 30 file.  

3.  After completion of the requested 
development, the RO should then review 
the evidence of record and readjudicate 
the issue of whether the veteran has 
basic eligibility for educational 
assistance allowance under Chapter 30, 
Title 38, United States Code.  If the 
determination remains adverse to the 
veteran, he should be sent a supplemental 
statement of the case, which contains a 
summary of any additional evidence, 
submitted, citations of applicable laws 
and regulations not previously provided, 
and the reasons for the decision.  The 
veteran should be afforded an opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
The purpose of this REMAND is to obtain clarifying 
information and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




